Citation Nr: 1824558	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-24 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 14, 2011, for the grant of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from August 1963 to August 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's cause of death, coronary heart disease, was service connected on a presumptive basis for exposure to herbicide agents in a December 2011 rating decision. The appellant was awarded DIC benefits effective September 14, 2011, the date her claim was received.

In June 2013, the appellant submitted another DIC claim, which was denied in a July 2013 rating decision, on the grounds that she was already receiving the maximum benefit. The appellant attempted to fax a notice of disagreement, but it was not received. Nevertheless, she reported that she intended to appeal the effective date of her award of DIC, and her disagreement was noted and adjudicated by the RO.

In a February 2018 informal hearing presentation (IHP), the appellant's representative raised the issue of clear and unmistakable error (CUE) in the December 2011 rating decision. In her appeal to the Board, the appellant noted that her husband had been diagnosed with heart disease as early as 1996. She alleged that it was "clear beyond a reasonable doubt that my husband suffered from heart disease starting at a relatively early age," and asked that the effective date of her DIC benefits be set at the date on which VA recognized an association between Agent Orange and ischemic heart disease.

The appellant has claimed with sufficient specificity that by failing to authorize benefits from the effective date of the regulation recognizing an association between Agent Orange and ischemic heart disease, the RO committed CUE in its December 2011 rating decision. However, because the appellant's allegation of CUE has not been adjudicated by the AOJ in the first instance, the Board does not presently have jurisdiction over it. Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006) (en banc) (providing that the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the AOJ in the first instance); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the appellant's contention of clear and unmistakable error raised by her July 2014 appeal to the Board and her representative's February 2018 IHP, specifically the failure authorize the grant of DIC benefits from the effective date of the issuance of Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53202 (Aug. 31, 2010) (codified at 38 C.F.R. § 3.309).

2. After completing the above action and any additional action deemed warranted, if the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




